Citation Nr: 0424484	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  03-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for epilepsy on a 
direct basis.

2.  Entitlement to service connection for epilepsy as 
secondary to exposure to herbicide agents.

3.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Frank Liebling, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.  His awards and decorations include the combat 
infantryman's badge.  This matter arises from a May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which assigned 
a 30 percent disability evaluation for PTSD, after granting 
service connection for the same.  The veteran appealed the 
rating.  This matter also stems from a January 2002 rating 
action that denied service connection for epilepsy.  The 
Board notes that the issue of service connection for 
epilepsy, as listed on the title page, has been re-
characterized to better reflect the true nature of the claims 
on appeal.

The veteran was afforded a personal hearing before a RO 
Hearing Officer in August 2003.  A copy of the transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  In a decision dated in June 1977, the RO determined that 
service connection for epilepsy was not warranted because 
there was no evidence establishing treatment or diagnosis of 
epilepsy in service or within one year of service discharge; 
the veteran did not appeal June 1977 decision within one year 
of being notified.

2.  The evidence received since the June 1977 decision is 
either cumulative of evidence of record considered in that 
decision or immaterial; it does not bear directly and 
substantially upon the specific matters under consideration; 
and it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  No medical evidence has been presented of a nexus between 
the veteran's presumed exposure to Agent Orange in service 
and his current seizure disability.

4.  The veteran's service-connected PTSD has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships; however, PTSD 
symptoms do not result in a more severe occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The June 1977 rating action that denied service 
connection for epilepsy is final.  38 U.S.C. 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for epilepsy on a direct basis, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West  2002); 38 C.F.R. § 
3.156(a) (2003).

3.  Epilepsy was not caused nor may it be presumed to have 
been incurred as a result of the veteran's exposure to 
herbicide agents. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2003).

4.  The criteria for a 50 percent disability rating for PTSD, 
but no greater, has been demonstrated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in June 2001, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection and for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was advised of the evidence received and was requested to 
provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The May 2001 rating decision, January 2002 rating decision, 
and November 2002 statement of the case (SOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims for service connection and an 
increased evaluation.  The November 2002 SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The veteran reports treatment for his service connected and 
non-service connected disabilities through the Jackson VA 
Medical Center (VAMC).  He also gives a history of treatment 
from A.J. Wartak, M.D., R.P. McCain, M.D., J.G. Gassaway, 
M.D., and Clay County Medical Center. Those records have been 
associated with the claims file.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claims on appeal.  A copy of a May 2002 
disability decision rendered by the Social Security 
Administration (SSA) and the medical records it considered 
are also on file.  The veteran was afforded examinations for 
VA purposes in July 2001, September 2001, and October 2002.  
A personal hearing before a RO Decision Review Officer was 
conducted in April 2003.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
epilepsy becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claim concerning entitlement to service connection for 
epilepsy on a direct basis will not be reopened.

Service connection for epilepsy was denied in June 1977.  The 
RO found that the veteran's service medical records were 
absent complaints, treatment, or diagnosis of epilepsy.  
Noting that the veteran gave a post-service history of 
treatment for epilepsy beginning in 1975, the RO also 
determined there was no evidence of treatment or diagnosis of 
epilepsy within one year of the veteran's service discharge.  
Notice of the decision was mailed to the veteran in June 
1977.  The veteran did not appeal the decision.  The June 
1977 rating decision therefore became final.  38 U.S.C. 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

The evidence received by VA after the June 1977 decision 
includes personal statements, records from the SSA, and 
treatment records from Drs. Wartak and Gassaway, Clay County 
Medical Center, and the Jackson VAMC.  The personal 
statements he provided are essentially duplicative of those 
he previously submitted.  

The records received from Dr. Gassaway include treatment 
notes from Dr. Kerm Laird.  Dated between April 1977 and 
December 1990, the records from Dr. Laird show that the 
veteran was followed for a seizure disorder.  The records did 
not contain any findings relating the veteran's seizures to 
his active military service or the onset of the disability.  
Thus, while "new," these records are immaterial because 
they only document the veteran's post-service treatment for 
seizures beginning in April 1977, which was over 6 years 
after the veteran's service discharge.  Similarly, the 
records from Drs. Gassaway and Wartak, the Jackson VAMC, and 
Clay County Medical are immaterial because they only document 
the veteran's current treatment for a seizure disorder 
(epilepsy) since 1990.  The records are again absent any 
medical opinion indicating that the veteran's epilepsy had 
its onset during his service or within one year of his 
service discharge.  

With regard to the records from the SSA, those records are 
also immaterial.  The August 2002 decision from the SSA 
indicates that the veteran became disabled as a result of his 
epilepsy beginning in January 2002.  No determination was 
made with respect to the etiology of the veteran's epilepsy 
or the initial date of onset of the disability.  The records 
considered by the SSA essentially consisted of the 
aforementioned records received from VA and Drs. Gassaway and 
Wartak. 

The evidence received since the June 1977 rating decision is 
cumulative of evidence considered in that decision or is 
plainly immaterial, and when considered in conjunction with 
the overall record, it does not bear directly and 
substantially upon the specific matters under consideration, 
and it is not so significant that it raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's attempt to reopen his claim for entitlement to 
service connection for epilepsy on a direct basis must fail.

Service Connection for Epilepsy as Secondary to Exposure to 
Herbicide Agents

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307 (2003).

As discussed above, treatment records from Drs. Wartak and 
Gassaway, Clay County Medical Center, and the Jackson VAMC 
have been associated with the claims file.  Dated between 
April 1977 and June 2004, those records show active treatment 
for complaints of seizures, and that the veteran has been 
diagnosed as having epilepsy.  Epilepsy is not included on 
the list of disabilities presumed to be caused by exposure to 
herbicides.  The veteran must therefore present medical 
evidence that establishes a nexus between his epilepsy and 
his exposure to herbicides.  

The medical evidence merely discusses the current status of 
the veteran's epilepsy.  None of the aforementioned records 
contain any findings relating the veteran's epilepsy to his 
exposure to herbicides (Agent Orange).  However, the Board's 
attention is drawn to July 1990 operative notes from Clay 
County Medical Center.  The notes pertain to the surgical 
correction of a fractured right knee.  The attending 
physician (Dr. Gassaway) noted in an addendum that the 
veteran gave a history of seizures in the past that were 
controlled by medication.  He indicated that the veteran 
withdrew the medication from himself in 1986 and did not have 
any further seizure problems.  The veteran related that the 
onset of his seizures appeared at a time when he was using a 
number of street drugs, and that it was his belief that the 
seizures would stop after he stopped taking those drugs.  
While Dr. Gassaway did not render an opinion on this matter, 
the veteran's comments do not support his current assertion 
that the epilepsy was caused by his exposure to Agent Orange.

While the veteran contends that his epilepsy is the result of 
exposure to herbicides during his Vietnam service, his lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for epilepsy as secondary to 
herbicide exposure and that, therefore, the provisions of 
§ 5107(b) are not applicable.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the CAVC has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2003).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2003).  A 10 percent evaluation may 
be assigned for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating may be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2003).  The DSM-IV contains a GAF scale, with 
scores ranging between zero and a 100 percent, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The veteran filed a claim for service connection for PTSD in 
May 2001.  He asserts that his psychiatric problems interfere 
with this ability to work.  

Medical records from the Jackson VAMC dated between October 
2001 and June 2004 document the veteran's treatment for 
multiple disabilities, to include PTSD.  The veteran 
underwent a psychiatric consultation in October 2001.  He 
complained of recurrent depression since his discharge from 
service, and that had worsened over the past 4 to 5 years.  
He said he had become disinterested in things that used to be 
pleasurable.  He stated he lacked energy, and that he 
preferred to be alone.  The veteran also endorsed symptoms of 
hypervigilance, disturbed sleep, increased arousal, 
irritability, and difficulty concentrating.  He said he 
thought about suicide at least once a month, but that he did 
not have any plan for suicide or a real desire to kill 
himself.  The diagnosis was major depressive disorder.  He 
was assigned a score of 61 on the GAF scale. 

A December 2001 treatment note indicated that the veteran was 
casually dressed and groomed.  He reported his mood to be 
depressed.  His speech was within normal limits in volume and 
content.  There were some speech dysfluencies, especially 
when pressed about something.  The veteran complained of 
being withdrawn, irritability, nightmares, intrusive 
memories, depression, and a lack of interest in activities.  
He said all of those symptoms has increased in severity.  He 
also expressed ideas/thoughts of committing suicide.  The 
diagnosis was PTSD and depression.  He was assigned a score 
of 53 on the GAF scale.  The examiner noted that the veteran 
was working full time, and that he had a good work history.  

Subsequent treatment records reflect similar findings.   
However, in March and May 2002, he was assigned a score of 50 
on the GAF scale.  He also complained of vague auditory 
hallucinations at that time.  By June 2002, his score on the 
GAF scale was reduced to 48.  It was also noted that the 
veteran was discouraged because he had not heard anything 
from the Social Security Administration (SSA) regarding his 
claim for disability.  As a result of him reporting some 
improvement in symptoms with his medication, the veteran's 
score on the GAF scale was increased to 50 in November 2002.  
The veteran reported that a decrease in irritability, 
improved concentration, and improved sleep and less 
nightmares.  A score of 48 was on the GAF scale was again 
assigned in December 2002 due to complaints that his symptoms 
had worsened.  Comparable findings were reported in January, 
April, and September 2003.

The report of a March 2002 SSA mental status evaluation has 
also been reviewed.  The veteran displayed good personal 
hygiene.  He was pleasant and cooperative.  He said his 
household activities were limited to taking out the garbage, 
cooking dinner twice a week, taking walks, and watching 
television.  He said he was unable to drive because of his 
seizure disorder, and that he relied on his wife to drive him 
places.  His wife said he had few friends, and that he 
preferred to stay home.  The veteran complained of frequent 
intrusive thoughts, flashbacks, nightmares, relationship 
difficulties, poor concentration, and depression.  

On mental status evaluation, the veteran displayed a sad 
affect, mild anxiety, and a depressed mood.  He was alert and 
oriented times three.  His statements were coherent and 
logical.  He endorsed suicidal ideation.  He denied 
experiencing visual hallucinations, but claimed hearing his 
daughters call him when they were not present.  The veteran 
had a fair to poor recall and recent memory and good remote 
memory.  His arithmetic skills and abstract thinking ability 
were good.  He also displayed good judgment.  His 
concentration was fair to poor.  The veteran's insight was 
fair.  The diagnosis was PTSD and history of alcohol and 
substance abuse.  The examiner indicated that the veteran had 
the ability to perform routine, repetitive tasks, but that he 
was not capable of maintaining concentration or attention.  
The examiner also indicated that the veteran did not have the 
ability to interact with co-workers and to accept 
supervision.

Also for consideration are the reports of VA psychiatric 
examinations conducted in July 2001, September 2001, and 
October 2002.  At a July 2001 psychiatric examination, the 
veteran complained of recurrent depression, nightmares, and 
flashbacks.   He said he experienced delusions and 
hallucinations in the 1970s and 1980s, but that they had gone 
away.  He indicated that he was capable of maintaining his 
personal hygiene.  He denied impairment of thought process or 
communication, inappropriate behavior, homicidal or suicidal 
thoughts, obsessive or ritualistic behavior, impaired impulse 
control, or panic attacks.  The veteran was oriented to 
person, place, and time.  He said his memory was not as sharp 
as it used to be.  The rate and flow of his speech was 
normal.  The diagnosis, in pertinent part, was PTSD.  He was 
assigned a score of 55 on the GAF scale.

The veteran was afforded a VA PTSD examination in September 
2001.  He again complained of flashbacks, nightmares, and 
depression.  He also endorsed an increased startle response, 
irritability, feelings of estrangement, and hypervigilance.  
He stated he did not like leaving his house, and that he was 
experiencing more problems in dealing with stress in the 
workplace.  He said his best friend was his wife, and that he 
maintained a good relationship with her.  He denied auditory 
or visual hallucinations.  The veteran was appropriately 
dressed.  He had good eye contact and his speech was normal.  
His affect was sad and his mood was depressed.  There was no 
evidence of delusions or psychosis.  He was alert and 
oriented times three.  The diagnosis was PTSD.  He was 
assigned a score of 50 on the GAF scale.  The examiner noted 
that the veteran was at least moderate-to-severely impaired 
due to his PTSD symptoms, especially in terms of his social 
functioning where the veteran had difficulty making friends.  

Another PTSD examination was conducted in October 2002.  The 
veteran described nightmares, anxiety, a short temper, and 
insomnia.  He was alert and fully oriented.  He maintained 
attention and concentration throughout the interview.  His 
mood was dysphoric with mood congruent affect.  Motor 
activity was within normal limits.  Speech was within normal 
limits for rate and tone.  Memory skills were grossly intact 
for immediate, short-term, recent, and remote recall.  
Thought processes were logical and coherent.  Thought content 
was goal directed.  The veteran denied suicidal or homicidal 
ideation, auditory hallucinations, and visual hallucinations.  
No delusional material was elicited.  The diagnosis was PTSD.  
He was assigned a score of 50 on the GAF scale.  The examiner 
indicated that the symptoms of the veteran's PTSD interfered 
with social and occupational functioning.

Based on the above evidence, the Board finds that a rating of 
50 percent for the veteran's PTSD is appropriate.  The 
evidence of record during this period shows that the veteran 
was assigned a GAF score between 48 and 61, which is 
indicative of moderate to severe symptoms.  He also 
demonstrated occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impairment of short and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board finds that this symptomatology more 
closely approximates the criteria to support a 50 percent 
disability rating.  

However, the assignment of a disability rating in excess of 
50 percent for PTSD is not warranted.  There is simply no 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and inability to establish and maintain effective 
relationships.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
PTSD and there is no objective evidence of marked 
interference with employment due to PTSD.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for epilepsy on a 
direct basis, and the claim is not reopened.

Entitlement to service connection for epilepsy as secondary 
to exposure to herbicide agents is denied.

Entitlement to a disability rating of 50 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



